Citation Nr: 1618869	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee degenerative joint disease prior to December 27, 2011.

2.  Entitlement to an initial rating higher than 10 percent for left knee degenerative joint disease prior to December 31, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from February 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for right and left knee degenerative joint disease, and assigned separate 10 percent ratings for each knee effective July 26, 2007.

A January 2013 rating decision also assigned a separate 10 percent rating for left knee instability effective from October 2, 2012, to December 31, 2012.  Higher ratings were also granted during the pendency of the appeal, effective in the right knee from December 27, 2011, and effective in the left knee from December 31, 2012.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2015, at which time he clarified that he was only appealing the denials of ratings higher than 10 percent in each knee.  A copy of the hearing transcript is of record.

In a July 2015 decision, the Board denied the Veteran's increased rating claims.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court remanded the case back to the Board in March 2016 for action consistent with the terms of the JMR.


FINDINGS OF FACT

1.  The Veteran had a meniscus tear in his right knee, resulting in episodes of pain, locking, and effusion prior to December 27, 2011.

2.  Prior to October 2, 2011, the Veteran had a meniscus tear in his left knee, resulting in episodes of pain, locking, and effusion.  From that date, locking and effusion have not been demonstrated, flexion was 125 degrees, extension was 0 degrees, and instability was mild.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for right knee degenerative joint disease with meniscus tear have been met prior to December 27, 2011.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7., 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2015).

2.  The criteria for an initial 20 percent rating for left knee degenerative joint disease with meniscus tear have been met prior to October 2, 2012.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7., 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2015).

3.  The criteria for an initial 10 percent rating for left knee degenerative joint disease and separate 10 percent rating for left knee instability have not been met from October 2, 2012, to December 31, 2012.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7., 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's left and right knee disabilities are currently rated under Diagnostic Code (DC) 5010, which addresses traumatic arthritis and is rated identically to degenerative arthritis. 

DC 5003 addresses degenerative arthritis, and provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  A higher 20 percent rating is assigned for arthritis of two or more major joints or joint groups.  In other words, arthritis in both knees would be assigned a single 20 percent rating.

There are also several diagnostic codes generally applicable to knee disabilities found in 38 C.F.R. § 4.71a.  Under DC 5260, limitation of flexion of the leg, a 0 percent rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.

Under DC 5261, limitation of extension of the leg, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  When extension is limited to 15 degrees, a 20 percent rating is assigned.

In evaluating range of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The words "slight," "moderate," and "severe" are not defined in the Rating Schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" under 38 C.F.R. § 4.6.

Under DC 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating.  Semilunar cartilage refers to the meniscus of the knee.  The March 2016 JMR specifically instructed the Board to adequately explain whether a rating under DC 5258 is appropriate in this case.

A claimant who has arthritis and instability of a knee may be rated separately under a combination of Diagnostic Codes 5003, 5260, 5261, and 5257, though any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  

However, the Board is not permitted to assign separate evaluations under DCs 5257, 5260, or 5261, in addition to a 20 percent rating under DC 5258.  See M21-1, Part III, Subpart iv, Chap. 4, Sec. A, Para. 7.g, h. (August 7, 2015). 

In addition, the Veteran may not be assigned separate ratings under both Diagnostic Code 5010 and Diagnostic Code 5258.  The Veteran's knee disability has been manifested by joint "locking," painful motion, and effusion.  Both diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5010 and Diagnostic Code 5258 would violate the rule against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition); see also Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982) (removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci).

B.  Right Knee

Initially, the Board finds that a 20 percent rating is warranted under DC 5258.  Prior to the appeal period, private treatment records from November 2000 reflect a diagnosis of a medial meniscal tear.  More recently, VA records dated November 2007 include radiographic imaging which revealed a probable posterior horn lateral meniscus tear.  Records from August 2007 include a positive McMurray's test, which is indicative of a meniscus abnormality.  Therefore, a right knee meniscus condition has been established.

As far as symptoms, VA records from August 2007 and private records from April 2010 documented mild effusion and trace effusion, respectively.  The Veteran also reported right knee "locking" in treatment records and examinations in August 2007 and October 2009, and in his January 2010 RO hearing testimony and his April 2011 substantive appeal.  The record also contains numerous complaints of right knee pain throughout the appeal period.  The Board finds these statements to be credible, particularly in light of the Veteran's diagnosed meniscus condition.  Therefore, the criteria for an initial 20 percent rating under DC 5258 have been met.

The Board has considered the implications of the change in diagnostic code and recognizes that any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, as noted above, there is ample evidence of a right knee meniscus disability and associated symptoms. 

The Board finds that the change in diagnostic codes from DC 5010 to DC 5258 does not constitute a "severance" of disability compensation.  Instead, the diagnostic code assigned is a more accurate descriptor of the Veteran's service-connected disability and symptoms.  The change has also not resulted in any reduced benefit to the Veteran.  Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for any manifestation of the Veteran's disability.

As noted earlier, a 20 percent rating under DC 5258 cannot be combined with ratings under DC 5257, 5260, or 5261, and the remaining inquiry is whether ratings under these codes, when combined, would exceed the now-assigned 20 percent rating.

However, the criteria for a compensable rating under DC 5260 have not been met.  Such a rating requires flexion limited to 45 degrees.  VA records from October 2007 recorded 130 degrees of flexion, with the onset of pain only at the end point of motion.  An October 2009 VA examination documented flexion of 120 degrees, also with pain at the end point, and unchanged after repetitive testing.  Private treatment records from April 2010 noted flexion of 120 degrees.  These findings are not consistent with a compensable rating under DC 5260.

With respect to limitation of extension under DC 5261, the April 2010 private records recorded extension as 10 degrees, consistent with the criterion for a 10 percent rating.  However, extension was recorded as 0 degrees in the October 2007 VA treatment records and the October 2009 VA examination.  At no point was the criterion for a higher 20 percent rating met.

Finally, with respect to instability under DC 5257, the Veteran reported "giving way" in the right knee in August 2007.  However, the accompanying examination revealed no joint laxity.  The October 2009 VA examination noted that the knee ligaments were intact.  In April 2010, the Veteran's private physician noted some pseudolaxity in the medial collateral ligament, but stated that this was secondary to a loss of articular distance rather than "true instability."  Collectively, these findings demonstrate, at worst, only mild instability in the right knee, consistent with a 10 percent rating.  A single report of giving way during the appeal period, combined with a finding of pseudolaxity not consistent with true instability, does not rise to the level of "moderate" instability as contemplated by the rating schedule, and therefore a higher 20 percent rating under DC 5257 would not be appropriate.

In sum, the Veteran's limitation of motion would, at most, result in a 10 percent rating for limitation of extension, and his instability would result in a separate 10 percent rating.  These two ratings, when combined, would not exceed the currently assigned 20 percent rating under DC 5258.  See 38 C.F.R. § 4.25.  Therefore, the 20 percent rating under DC 5258, but not higher, is assigned for the period prior to December 27, 2011.

C.  Left Knee

The Veteran is currently assigned a 10 percent for his left knee degenerative joint disease under DC 5010 for the period prior to December 31, 2012.  He also has a separate 10 percent rating for left knee instability in effect from October 2, 2012, through December 31, 2012.

For the period prior to October 2, 2012, the Board finds that a 20 percent rating is warranted under DC 5258.  As with the Veteran's right knee, the evidence reflects a meniscus abnormality in the left knee.  VA treatment records dated October 2007 and November 2007 include radiographic imaging which demonstrated left knee meniscus tears.  Private records from April 2010 noted that a McMurray's test was "highly positive."

As far as symptoms, VA records from August 2007 and private records from April 2010 documented mild effusion and moderate effusion, respectively.  The Veteran also reported right knee "locking" in treatment records and examinations in August 2007 and October 2009, and in his January 2010 RO hearing testimony and his April 2011 substantive appeal.  The record also contains numerous complaints of left knee pain throughout the appeal period.  The Board finds these statements to be credible, particularly in light of the Veteran's diagnosed meniscus condition.  Therefore, the criteria for an initial 20 percent rating under DC 5258 have been met, and a 20 percent rating is appropriate prior to October 2, 2012.

From that date, the Board notes that the single 20 percent rating available under DC 5258 would not exceed the combined value of the two 10 percent ratings currently in effect for that period.  See 38 C.F.R. § 4.25.  Moreover, the VA examination conducted on October 2, 2012, reflects no complaints of locking and no findings of effusion.  Indeed, the examiner specifically noted that there were no frequent episodes of locking, pain, or effusion.  Therefore, a rating under DC 5258 from October 2, 2012, is not warranted.

As before, the Board has considered whether higher ratings are warranted under DCs 5257, 5260, or 5261.

However, the criteria for a compensable rating under DC 5260 have not been met.  Such a rating requires flexion limited to 45 degrees.  VA records from October 2007 recorded 135 degrees of flexion, with the onset of pain only at the end point of motion.  An October 2009 VA examination documented flexion of 130 degrees, also with pain at the end point, and unchanged after repetitive testing.  Private treatment records from April 2010 noted flexion of 130 degrees, and VA records from February 2012 recorded flexion of 120 degrees.  These findings are not consistent with a compensable rating under DC 5260.

With respect to limitation of extension under DC 5261, the April 2010 private records recorded extension as 3 degrees, which is not consistent with the 10 degrees of extension necessary for a 10 percent rating.  Extension was otherwise recorded as 0 degrees in October 2007, October 2009, and February 2012.  

Finally, with respect to instability under DC 5257, the Veteran reported "giving way" in the left knee in August 2007.  However, the accompanying examination revealed no joint laxity.  The October 2009 VA examination noted that the knee ligaments were intact, and the April 2010 private records and February 2012 VA records reflect normal stability.  In October 2012, medial-lateral instability was noted as 1+, as compared to more severe degrees of 2+ or 3+.  This finding is consistent with a mild level of instability, and is contemplated in the currently assigned 10 percent under DC 5257 in effect from October 2, 2012.

In sum, the Veteran's limitation of motion would not exceed the 10 percent rating for currently assigned for degenerative joint disease, and his instability would only result in a separate 10 percent rating.  These two ratings, when combined, would not exceed the 20 percent rating in effect prior to October 2, 2012, under DC 5258.  See 38 C.F.R. § 4.25.  Moreover, higher ratings are not warranted as of that date.

D.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected knee disabilities that would render the schedular criteria inadequate.  As discussed above, the Veteran's symptoms (pain, limitation of motion, locking, effusion, and instability) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected left or right knee disabilities that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disability on appeal are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a September 2007 letter prior to the initial adjudication of his knee claims.  Indeed, his initial service connection claim was granted, and therefore any error in the initial notice provided to him was harmless.  He has not alleged any notice deficiency at any point during the adjudication of his claims.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private treatment records have been obtained and associated with the claims file.  He was also provided with VA examinations which contain descriptions of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his bilateral knee disabilities.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.

ORDER

An initial 20 percent rating for right knee degenerative disease with meniscus tear is granted prior to December 27, 2011.

An initial 20 percent rating for left knee degenerative disease with meniscus tear is granted prior to October 2, 2012.  An initial rating higher than 10 percent for left knee degenerative disease and separate 10 percent rating for left instability is denied from October 2, 2012.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


